Citation Nr: 0103207	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985 and from April 1987 to May 1992.  His claim comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
a November 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied the benefit sought on appeal.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of a current disability as a 
result of a right wrist injury sustained during service.


CONCLUSION OF LAW

The veteran does not have residuals of a right wrist injury 
which were incurred in or aggravated during active service.  
38 U.S.C.A. §§  1110, 1154 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.SC. §§ 5102, 5103, 5103A, and 
5107).  In this regard, the Board notes the veteran's service 
medical records have been obtained, as well as VA outpatient 
treatment records.  In addition, the RO afforded the veteran 
a VA examination upon request; to determine if there were any 
residuals of a right wrist injury incurred in service.  
Further, in September 1998, the RO sent a letter to the 
veteran indicating what they had done on his claim, i.e. 
scheduling a VA examination, and they indicated they needed 
from him any post-service treatment records for the claimed 
disability.  The November 1999, Statement of the Case (SOC) 
also informed the veteran that he could submit post-service 
treatment records showing a current disability.  While the 
veteran responded and expressed his assertions of having a 
current wrist disability, no additional medical evidence was 
provided.  The Board is unaware of any additional records 
identified by veteran that need to be obtained.  Therefore, 
the Board concludes that the VA has met its statutory duty to 
assist.

The veteran claims that he is entitled to service connection 
for the residuals of a right wrist injury.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in line of duty or for aggravation of a preexisting injury in 
the active military, naval, or air service, during a period 
of war.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000). When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

With regard to the evidence, the veteran's service medical 
records show that in December 1980, an entrance examination 
was performed.  At that time, the examiner did not note any 
abnormalities regarding the right wrist.  The veteran 
likewise, in his report of medical history, did not note any 
abnormalities of the wrist and has contended that he had no 
pre-service wrist injury.  The service medical records 
reflect that the veteran reported to the emergency room in 
February 1982, after sustaining an injury to his right hand 
and wrist.  The report indicated that the veteran caught his 
hand between an engine and brace.  On examination contusion 
of the right forearm was noted.  There was full range of 
motion of the wrist, it was not tender and neuro/vascular 
evaluation was  grossly intact.  An X-ray revealed no 
fracture.  The diagnosis was crush injury of the right 
forearm with median neurapraxia. The veteran's condition was 
described as good when released from the emergency room.  He 
was put on a temporary profile.  In March 1982 he was seen in 
the orthopedic clinic.  His injury of 3 days earlier was 
noted.  On examination the skin was intact and there was 
minimal swelling.  There was no tenderness over the dorsal or 
volar aspect of the wrist generally.  Muscles were intact and 
there was a positive radial pulse.  The assessment was right 
wrist sprain.  The veteran's limited duty because of the 
sprain was continued into the month of March.  In the later 
part of March it was noted that he had been in a splint for 3 
weeks.  There was some possible tenderness and he had full 
range of motion.  Repeat X-rays were negative.  The treatment 
plan was to have warm soaks and he was to return if he had 
further symptoms.  No further complaints were reported at 
that time.  

A subsequent entry in February 1985, indicates that the 
veteran reported a crush type injury to his right wrist 
approximately two years previous.  The examiner noted that 
the veteran had a non-tender bulge when he made a fist and 
urged him to seek care with the VA following separation.  It 
was noted that he was getting out of service the following 
month.  It is not clear from the record whether a physical 
examination was performed upon separation.  There is an 
enlistment examination dated in June 1985 indicating that no 
abnormalities were noted and the upper extremities were 
reported to be normal on clinical evaluation.  The next 
notation in the service medical records regarding the wrist, 
is a March 1991 entry, indicating that the veteran was 
complaining of a 'previously ruptured tendon of [the] right 
wrist.'  The last notation contained within the file is a 
March 1992 entry indicating that the 'veteran has a possible 
torn flexor retinaculum because of a trauma sustained 7-8 
years ago.'  The examiner noted that the veteran was now 
asymptomatic with no loss of function, strength, or any pain, 
and no follow-up needed.  The record is negative for any 
further complaints or treatment for the right wrist.

The veteran was afforded a VA examination in October 1998.  
The veteran reported a history of a crush type injury to his 
right wrist in 1982.  The veteran further reported that it 
has given him problems ever since.  The veteran related that 
he has difficulty working on his computer for more than 
thirty (30) minute intervals and driving has begun to bother 
him.  The objective findings upon physical examination showed 
no 'particular deformity of the wrist joints.'  Both wrists 
were found to dorsiflex approximately 55 degrees and 
plantarflex about 60 degrees, with essentially normal ulnar 
and radial deviation.  Tinel sign was negative.  The veteran 
reported some sensitivity to the bone of the right wrist when 
compressed.  The veteran was able to make a solid, firm fist 
with the fingertips meeting the appropriate palmar creases.  
He showed normal dexterity and flexibility of both hands that 
was pretty much equal.  Electrodiagnostic studies showed no 
evidence for entrapment syndrome or neuropathy.  X-rays were 
read as normal.  The examiner diagnosed the veteran with a 
'history of right wrist trauma.'  

After reviewing all the evidence, the Board acknowledges that 
the veteran sustained an injury to his right wrist during 
service, but finds that there are no residuals as no current 
disability has been identified upon physical examination.  
See Brammer at 225 ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").  
While the veteran has contended that he continues to have 
symptoms as a result of the injury, no actual disability has 
been identified on objective examination.  Indeed, on VA 
examination in September 1998, his complaints were noted, but 
the examiner found that he had normal dexterity and 
flexibility and no current wrist disorder was described.  
Further, medical history, whether recorded by the appellant 
or by the examiner, is not competent medical evidence of a 
diagnosis of a current disability. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).   As was previously noted by the 
Board, the RO attempted to obtain evidence of post-service 
treatment from the veteran that would indicate he had a 
current disability.  The November 1999 SOC went so far as to 
state that if he submitted evidence showing that he has a 
current right wrist disability, the decision would be re-
evaluated.  To date, no post-service medical records, VA or 
private, have been submitted to show that the veteran has a 
current wrist disorder as the result of an injury from 
service. 

An award of service connection requires that the veteran have 
a disability as a result of an injury incurred during 
service.  See 38 U.S.C.A. §§ 1110.  In the instant appeal, 
while there is no question that the veteran sustained the 
initial injury,
the veteran does not have a current disability as a result of 
a right wrist injury incurred in service, and "[i]n the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the Board finds that the veteran is not entitled 
to service connection for residuals of a right wrist injury. 
In reaching this conclusion, the Board acknowledges that, 
under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for residuals of a right 
wrist injury is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

